Citation Nr: 1243477	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  05-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a disorder of the lower extremities, to include peripheral neuropathy, radiculopathy and incomplete tetraplegia, to include as secondary to the cervical and lumbar spine disorders, Agent Orange exposure or diabetes mellitus.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of a left thigh shell fragment wound or PTSD. 

5.  Entitlement to service connection for a gastrointestinal disorder, to include as due to the service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1967 until March 1971, including two tours of duty in the Republic of Vietnam from March 1968 until October 1969 and from October 1970 until March 1971 in which he received the Purple Heart and a Combat Infantry Badge.  The Veteran had subsequent service in the Reserves from March 1971 until December 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  

The Board previously considered this appeal in April 2009, October 2010 and December 2011 and remanded the claims for additional development.  The Board notes that not all of the requested development has been substantially complied with prior to return of the claims file to the Board for appellate consideration.  As a consequence, a remand is required to ensure compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran seeks service connection for peripheral neuropathy.  The Board has recharacterized the claim on appeal to entitlement to service connection for a disorder of the lower extremities, to include peripheral neuropathy, radiculopathy and incomplete tetraplegia, to account for other findings and diagnoses of the lower extremities which appear in the VA examinations and treatment records. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that additional development is necessary.  The Veteran is entitled to substantial compliance with the Board's December 2011 remand directives.  See Stegall, 11 Vet. App. at 271; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, the Appeals Management Center (AMC) did not fully comply with all of the Board's remand instructions and, as a result, this case must again be remanded. 

The December 2011 remand specifically directed the AOJ to obtain, in pertinent part, the following: (1) service personnel records showing periods of ACDUTRA and INACDUTRA; (2) an orthopedic VA examination to provide an opinion as to the etiology of the low back, cervical spine and left knee disabilities and (3) a gastrointestinal VA examination to provide an opinion as to the etiology of the gastroesophageal reflux disease (GERD).  

The Veteran's service personnel records were obtained; however, they do not clearly identify the Veteran's periods of active duty for training (ACDUDTRA) and inactive duty for training (INACDUTRA).  A retirement points history noted approximately 332 active duty points for the period from April 1975 until October 1993 and the personnel records include several certificates documenting different types of training.  For example, the Veteran performed Counterintelligence Officer Training from July 22 until August 3, 1989, reserve readiness training from February 22 until February 24, 1991, a reserve secondary training from June 22 to 23, 1991, and a joint training exercise from July 10 to 11, 1992.  Additional clarification concerning these periods of training should be undertaken to determine whether the Veteran was serving on ACDUTRA or INACDUTRA.  

Additionally, service personnel records include an order indicating the Veteran served on Active Duty Special Work (ADSW) from August 28 until August 30, 1993.  The purpose of this ADSW was listed as "Command and Staff Workshop."  VA's Adjudication Procedure Manual indicates that ADSW for training purposes is not considered active duty but all other duties are considered active duty.  The Adjudication Procedure Manual indicates that further development may be undertaken for periods of ADSW to determine the type of duty performed.  See Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.i, Note.  As it is not clear whether this duty was for training purposes or not, further development should be undertaken to clarify the reason the Veteran was on ADSW.  

Additionally, although the service treatment records were obtained, the file reflects these records are not complete.  The April 2009 Board remand explained that the September 2004 Statement of the Case referred to specific treatment the Veteran received on active duty.  The October 2010 Board remand directed that steps should be made to obtain the missing records or to reconstruct them through alternate records, including records pertaining to the injury that lead to the Purple Heart Award in May 1968.  After the October 2010 Board remand, the RO requested STRs and received a response that the STRs were previously sent.  The subsequent September 2011 Supplemental Statement of the Case indicated the STRs were reviewed; however, a review of the claims file reflects that despite a history of being wounded, the hospitalization records concerning the left thigh shell fragment wound are still not of record.  In an April 1975 report of medical history the Veteran indicated he was treated at the 3rd Field Hospital in Saigon.  No request for these hospitalization records was made and no attempt to reconstruct such records under alternative source documents was undertaken.  In fact, the Veteran's spouse noted that the file had yet to be reconstructed in her September 2011 and September 2012 statements.  Accordingly, additional requests to obtain the complete service records, including May 1968 hospitalization records, should be made.  If the records cannot be obtained, then the RO should attempt to reconstruct the file from alternate source documents. 

Concerning the VA examinations, although the RO obtained examinations of the joints, spine and gastrointestinal system in June 2012, the examiner did not adequately address the Veteran's lay contentions.  The Veteran testified in February 2005 that he strained his lumbar and cervical spine in Vietnam.  The October 2012 appellant brief presentation argues the Veteran had left knee, lumbar and cervical spine pain after being wounded in Vietnam.  In addition, the Veteran has provided several alternative theories for the left knee including that (1) he was assigned boots that were too big during service and using these while running and jumping caused knee problems, (2) the left knee was related to the decreased muscle function that resulted from the service-connected shell fragment wound of the left thigh as he was sent back into the field after his injury, (3) the left knee was caused or aggravated by colitis, (4) the left knee was aggravated by his lengthy Reserve service.  The Veteran also contends he injured his lumbar spine during basic training.  Concerning the GERD, the Veteran has argued his gastrointestinal symptoms began during service and continued until the present time.

The June 2012 joints examiner concluded that the low back was not related to service as there was no evidence of symptoms during service.  Although the reported history for the June 2012 cervical spine examination noted the history that the Veteran fell in Vietnam after being wounded and hurt his neck, low back, and knee, the examiner concluded it was less likely the neck was related to service and noted the first documentation of treatment for the cervical spine was around 2002.  For the left knee, the examiner concluded it was less likely caused by service or the service-connected shell fragment wound as there were no documented chronic left knee symptoms in service.  The examiner further indicated the knee was not caused or aggravated by Reserve service as the Reserve records indicated the Veteran was not required to participate in activities that potentially aggravate the left knee arthritis and generically indicated that there was no medical evidence that GI conditions cause knee disabilities.  

As noted in the October 2010 and December 2011 Board remands, the Veteran is a combat Veteran who served two tours of duty in Vietnam and received the Purple Heart and Combat Infantry Badge.  His description of an injury to the left knee, lumbar spine and cervical spine at the time he sustained a shell fragment wound to the left thigh is consistent with his combat service and is deemed credible.  38 U.S.C.A. § 1154.  Accordingly, the examiner must consider this lay account of an inservice injury and another remand is required.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

The June 2012 examiner's opinions for the other theories of entitlement for the left knee are also inadequate as the examiner failed to provide a rationale for the stated opinions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Concerning the claim for GERD, the December 2011 Board remand specifically directed the examiner consider a September 1969 service treatment record that noted the Veteran complained of having a 3 day history of stomach cramps after eating meals.  The June 2012 VA examination concluded it was less likely than not that the condition was incurred in or caused by service as there was "no documented chronic GI condition documented in SMR."  As the examiner did not discuss the September 1969 record, another opinion must be obtained.  Dalton, 21 Vet. App. at 39.

Concerning the claim for a lower extremity disability, to include peripheral neuropathy, radiculopathy and incomplete tetraplegia, during the pendency of the appeal, the Veteran's representative argued in an October 2012 appellate brief presentation that the Veteran's peripheral neuropathy should also be considered as secondary to the service-connected diabetes mellitus.  Although the claim for peripheral neuropathy has been perfected and remanded by the Board before, no action on this particular theory of entitlement has been undertaken.  The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  The record reflects that a VA examination focusing on the peripheral nerves has not been obtained.  In the present case, a November 2007 VA outpatient treatment record indicated that the Veteran had peripheral neuropathy long before neck surgery apparently because he was exposed to Agent Orange and further noted that the neck surgery and diabetes resulted in additional neuropathic pain.  Given the above, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, VA outpatient treatment records include a November 2006 physical medicine rehabilitation record for the left knee that indicated the Veteran's history of depression appeared to have exacerbated the pain and decreased activity level resulting in stiffened knee joints.  As this raises a new theory of entitlement of service connection for the left knee as secondary to the service-connected PTSD, an opinion as to the relationship, if any, between these conditions should also be obtained on remand. 

Finally, the record reflects the Veteran has been treated at VA facilities.  A September 2008 VA outpatient treatment record noted an outside electromyography and nerve conduction velocity test were scanned and could be accessed when in the Computerized Patient Record System (CPRS).  The Board does not have access to CPRS.  On remand, this pertinent document should be printed or uploaded to Virtual VA so the Board may view it.  Updated VA treatment records should be obtained and associated with the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify all periods of active duty service, ACDUTRA and INACDUTRA since March 1971.  The RO should also attempt to verify whether the Veteran was on ACDUTRA or INACDUTRA during Counterintelligence Officer training from July 22 until August 3, 1989; reserve readiness training from February 22 until February 24, 1991; reserve secondary training from June 22 to 23, 1991; and a joint training exercise from July 10 to 11, 1992.  If this information is not readily available or obtainable, this fact should be documented for the record.

2.  The RO/AMC should perform further development under Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, 4.C.16.i to verify whether the Veteran's period of Active Duty Special Work from August 28 to August 30, 1993, constitutes active service.

3.  The RO/AMC should obtain complete service treatment records for the period from October 1967 until March 1971.  Hospitalization records from the 3rd Field Hospital in Saigon in May 1968 should be requested.  If records are not available, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) and the RO/AMC should attempt to reconstruct the records using alternate source documents.  

4.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions, and provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  A copy of the September 2008 electromyography and nerve conduction velocity should be printed or scanned into Virtual VA.  Updated treatment records from the VA Health Care Systems in Asheville, Durham, Salisbury, Richmond and Charlotte from January 2012 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

5.  After any records requested above have been obtained, the RO/AMC should provide the June 2012 VA examiner the claims folder, as well as access to Virtual VA, and request clarification of the opinion regarding the etiology of the appellant's left knee, lumbar spine and cervical spine.  The Board determined that the Veteran's description of the injuries to the left knee, lumbar and cervical spine is deemed credible.  If the June 2012 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician. 

Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a.  Is the Veteran's low back disorder at least as likely as not (a 50 percent probability or greater) related to his service?  The examiner MUST discuss the combat Veteran's credible history of incurring a low back strain at the time he sustained a gunshot wound to the left thigh during his service in Vietnam.  The examiner should also comment upon the Veteran's report of a low back injury during basic training.

b.  Is the Veteran's cervical spine disorder at least as likely as not (a 50 percent probability or greater) related to his service? The examiner MUST discuss the combat Veteran's credible history of incurring a cervical spine strain at the time he sustained a gunshot wound to the left thigh during his service in Vietnam.

c.  Is the Veteran's left knee disorder at least as likely as not (a 50 percent probability or greater) related to his service? The examiner MUST discuss the combat Veteran's credible history of injuring his left knee at the time he sustained a gunshot wound to the left thigh during his service in Vietnam.  The examiner should also comment upon the Veteran's report of wearing boots that were too big.  

d.  Is the Veteran's left knee disorder at least as likely as not caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by decreased muscle function caused by the service-connected residuals of a shell fragment wound to the left thigh with retained foreign bodies? 

e.  Is the Veteran's left knee disorder at least as likely as not caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by a gastrointestinal disorder? 
f.  Is the Veteran's left knee disorder at least as likely as not aggravated (i.e., permanently worsened beyond the natural progression of the disorder) during his periods of ACTDTRA or INACDUTRA during his lengthy period of Reserve service following his active service. 

g.  Is the Veteran's left knee disorder at least as likely as not aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by his service-connected PTSD. 

The examiner must provide a comprehensive report including complete explanation for all conclusions. 

6.  After any records requested above have been obtained, the RO/AMC should provide the June 2012 VA examiner the claims folder, as well as access to Virtual VA, and request clarification of the opinion regarding the etiology of the Veteran's GERD.  If the June 2012 VA examiner is unable to provide the requested opinion, the RO/AMC should request the opinion from another qualified physician. 

Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a.  Did any of the diagnosed gastrointestinal disorders at least as likely as not (a 50 percent probability or greater) have its onset during service or is otherwise related to the Veteran's service?  The examiner must comment upon the September 1969 service treatment record that noted a 3 day history of stomach cramps after eating meals. 

b. Is any diagnosed gastrointestinal disorder at least as likely as not caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected PTSD?

The examiner must provide a comprehensive report including complete rationale for all conclusions. 

7.  After any records requested above have been obtained, the RO/AMC should schedule the Veteran for a VA neurological examination to determine the nature and likely etiology of the claimed disorder of the lower extremities, to include peripheral neuropathy, radiculopathy, and tetraplegia. 

The claims file and a copy of this remand should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  The examiner should elicit a full history of the claimed disorders from the Veteran.  All necessary diagnostic studies should be conducted and all findings should be reported in detail.  Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a.  What is the current diagnosis or diagnoses related to the lower extremities?

b.  For any diagnosis above, is it at least as likely as not (a 50 percent probability or greater) related to his service?  The examiner MUST discuss the combat Veteran's presumed exposure to Agent Orange while serving in Vietnam.

c. For any diagnosis above, is it at least as likely as not (a 50 percent probability or greater) caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected diabetes mellitus.

d.  For any diagnosis above, is it at least as likely as not (a 50 percent probability or greater) caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by a cervical or lumbar spine disability?

The examiner must provide a comprehensive report including complete rationale for all conclusions. 

8.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

9.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claims.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals



